Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12 are  allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner could not find fair suggestion in the prior art of record for the following:

(Currently Amended) An oscillator circuit, comprising: an LC oscillator circuit; a capacitor bank that includes a MOS switch; and a temperature compensation varicap, the temperature compensation varicap is configured to control a capacitance value of the capacitance bank to prevent fluctuation of the capacitance value, and the fluctuation of the capacitance value is based on a temperature fluctuation of the MOS switch; [[the]]detect convert ]a bias generation circuit configured to: Page 3 of 11Application No. 17/275,593 Reply to Office Action of February 16, 2022 compare reference voltage wherein the reference voltage is variable based changing on calculate the reference [[a ]]voltage generate a bias signal based on between the DC voltage and the reference voltage, wherein reduction of-is based on the bias signal, and [[to]] control the oscillation amplitude based on the generated bias signal.

Same for claim 11(amended) :
…fluctuation of the capacitance value is based on a temperature fluctuation of the MOS switch; …and the fact that the reference voltage is variable based on a temperature fluctuation of the bias generating circuit…  in addition to all else as now amended.

Claim 12(amended) includes objected claim 7.
12. (New) An oscillator circuit, comprising: an LC oscillator circuit, wherein the LC oscillator circuit includes: an inductor; at least one variable capacitance element; and a cross couple of n-type MOS transistors, Page 7 of 11Application No. 17/275,593 Reply to Office Action of February 16, 2022 sources of the cross couple of the n-type MOS transistors are commonly connected, and a constant current source is connected between a point of the common connection and a ground; an amplitude detection circuit configured to: detect an oscillation amplitude of the LC oscillator circuit; and convert the oscillation amplitude into a DC voltage; and a bias generation circuit configured to: compare the DC voltage with a reference voltage, wherein the reference voltage is variable based on a temperature fluctuation of the bias generation circuit, calculate a difference between the DC voltage and the reference voltage, generate a bias signal, based on the difference between the DC voltage and the reference voltage, wherein reduction of a fluctuation in the oscillation amplitude is based on the bias signal, and control the oscillation amplitude based on the generated bias signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849